             Case 2:20-cr-00084-Z-BR Document 1 Filed 08/07/20                                Page 1 of 4 PageID 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                      Northern District
                                                   __________  District of
                                                                        of __________
                                                                           Texas

                  United States of America                          )
                             v.                                     )
                      LARRY WOODY
                                                                    )      Case No.
                                                                    )                 2:20-MJ-112
                                                                    )
                                                                    )
                                                                    )
                          Defendant(s)


                                                   CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     April 5, 2020,              in the county of                Potter            in the
     Northern          District of             Texas            , the defendant(s) violated:

            Code Section                                                      Offense Description
18 USC 641                                        Theft of Government Funds




         This criminal complaint is based on these facts:
see attached affidavit in support of complaint.




         ✔ Continued on the attached sheet.
         ’

                                                                                                s/ Jeremy Gooden
                                                                                               Complainant’s signature

                                                                                          Jeremy Gooden, TIGTA SA
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:             08/07/2020
                                                                                                  Judge’s signature

City and state:                          Amarillo, Texas                        Lee Ann Reno, United States Magistrate Judge
                                                                                                Printed name and title



        Print                        Save As...                 Attach                                                   Reset
Case 2:20-cr-00084-Z-BR Document 1 Filed 08/07/20             Page 2 of 4 PageID 2



 2:20-MJ-112

        AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

 I, Jeremy Gooden, being duly sworn, depose and state as follows:


                   Introduction and Background of Affiant

1. Your Affiant makes this Affidavit in support of a Criminal Complaint against Larry

   Woody. Your Affiant has probable cause to believe that on or about April 5, 2020,

   in the Northern District of Texas, Amarillo Division, Woody violated Title 18,

   United States Code, Section 641, Public money, property or records. This Affidavit

   is limited in scope to the information relevant to the charge contained in the criminal

   complaint and is not an exhaustive account of all information pertaining to Woody

   or to this investigation.

                               Affiant's Experience

2. Affiant has been a Special Agent for over five years with the Treasury Inspector

   General for Tax Administration. During that time, Affiant has worked on numerous

   federal criminal investigations. Affiant has worked with other agents, police

   officers, and law enforcement personnel who have extensive criminal investigative

   experience and training. Through training and participation in criminal

   investigations, Affiant has become familiar with and has participated in the

   following methods of investigations, including, but not limited to, electronic

   surveillance, visual surveillance, questioning of witnesses, and the use of search

   warrants and undercover agents. In the course of such investigations, Affiant has

   made numerous arrests.
Case 2:20-cr-00084-Z-BR Document 1 Filed 08/07/20              Page 3 of 4 PageID 3



3. The grounds for issuance of the criminal complaint are derived from the Affiant's

   review of an internal data base, bank records, and interviews of persons who have

   personal knowledge of the events described herein.

                                  The Investigation

4. On or about April 28, 2020, Jennifer Gray reported her ex-boyfriend Woody put his

   bank account number on her 2019 tax documents without her consent. This allowed

   Woody to obtain Gray’s CARES Act stimulus payment without her consent as it was

   deposited into Woody’s bank account. The following are facts of the investigation:

5. On April 5, 2020, Gray was at Woody’s residence in Amarillo, Texas, and Gray began

   preparing her taxes through her mobile phone via e-file.com. While preparing her taxes,

   Gray put her phone down and went to the bathroom. She did not finish preparing her

   taxes when she returned.

6. Later that day, Gray received an e-mail from the Internal Revenue Service informing

   her that her taxes had been submitted successfully. Gray found this odd because she had

   not submitted her return. Gray asked Woody if he had submitted her taxes, and he

   informed her that he had submitted the taxes. Woody told Gray that he thought that she

   would not mind because she had a negative balance with the bank and the bank would

   take her refund.

7. Gray discovered Woody had put his bank account information on the tax documents

   without Gray’s permission while she was in the bathroom. Gray informed Woody that

   she did not consent to Woody’s actions and that Woody was wrong.

8. A review of Internal Data Retrieval System records show Gray’s stimulus payment was

   deposited into Amarillo National Bank account # XXXX5970.
   Case 2:20-cr-00084-Z-BR Document 1 Filed 08/07/20              Page 4 of 4 PageID 4



   9. A review of Internal Data Retrieval System records show WOODY’s stimulus payment

       was deposited into the same Amarillo National Bank account # XXXX5970.

   10. A review of records associated with ANB account # XXXX5970 show the account

       belongs to Larry Woody. The records further indicate the account received two

       $1,200.00 IRS stimulus payments on April 22, 2020, and on April 29, 2020,

       respectively.

                                         Conclusion

   11. Based on the above-described investigation, evidence gathered to date, and

       Affiant's training and experience, your Affiant believes probable cause exists that on

       or about on or about April 5, 2020, in the Northern District of Texas, Amarillo

       Division, Woody violated Title 18, United States Code, Section 641, Public money,

       property or records. THEREFORE, Affiant respectfully requests this Court authorize

       the issuance of a Criminal Complaint and Arrest Warrant for Woody.


                                           /s/ Jeremy Gooden
                                           Jeremy Gooden
                                           TIGTA SA


   Sworn to before me, and subscribed in my presence


August 7 , 2020              at     Amarillo, Texas
Date                                City and State



Lee Ann Reno U.S. Magistrate Judge         _________________________________
Name and Title of Judicial Officer         Signature of Judicial Officer
